IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

EBONY LASHAWN NATTIEL,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4215

DANTRELL L. WEBB,

      Appellee.


_____________________________/

Opinion filed August 5, 2016.

An appeal from the Circuit Court for Alachua County.
Donna M Keim, Judge.

Cynthia Stump Swanson and Hoa Thuy Lee of Cynthia Stump Swanson, P.A.,
Gainesville, for Appellant.

Edith R. Richman, Archer, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.